  Case 21-04731          Doc 3     Filed 04/09/21 Entered 04/09/21 17:26:27               Desc Main
                                      Document    Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 In re                                                )
                                                      )
                                                      ) Case No. 21-04731
          MEATHEAD RESTAURANTS, LLC,                  )
                                                      ) Chapter 11
                                                      )
                       Debtors.
                                                      )

                                     Certification of Relatedness

         The undersigned attorney certifies that:

         1.     (a) 2 cases are being filed under Chapter 11 that are related to each other;
                and/or

                (b) 2 cases are being filed under Chapter 11 that are related to case(s) now
                pending, and

         2.     The cases are related because:

                          the debtors are husband and wife; or


                          the debtor was a debtor in a previous case under Chapter 11; or


                   X      the cases involve persons or entities that are affiliates as defined in
                          § 101(2) of the Bankruptcy Code

         3.     Include case numbers of all cases related:
                   21-04729




The undersigned attorney requests that the cases be assigned to the same judge.



Date of certification: ___4/9/2021_______ Attorney’s signature: /s/ David A. Warfield
